UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6783



JERMEL ANTHONY COLEMAN,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.




Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James H. Michael, Jr., Senior
District Judge. (CR-02-69-JHM; CA-05-125-JHM-MFU)


Submitted: December 22, 2005              Decided:   December 30, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jermel Anthony Coleman, Appellant Pro Se. William Frederick Gould,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jermel    Coleman    appeals       the    district    court’s   orders

denying his motion filed under 18 U.S.C. § 3582(c) (2000) and

motion for reconsideration.          We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.        See Coleman v. United States, Nos. CR-02-

69-JHM; CA-05-125-JHM-MFU (W.D. Va., filed Apr. 20 & entered Apr.

21, 2005; filed May 9 & entered May 10, 2005).                  We dispense with

oral   argument     because    the    facts    and    legal     contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        AFFIRMED




                                      - 2 -